11 (to Cov^^ct St Rvvi*/S-a.




                        ^         CI      319
      i/f               c,                  RECEIVED IN
                        .              COURT OF CRIMINAL APPEALS
l/cll^ STefW>           ^                     OT15 2015
    ^!?f©^<W                               AteiAcosta,Clerk




  V '-> *                                  /76778Y
                                       3.00 S^V U2


                                                  7J^o
 /to /; -To Citify tWvro^ W-13-^^5" JT
Aeykf IftWv 5eKT ftCofv ©i^ MoVic* s£cKmv<^




                                           /76-?~)8y
                                  ^>i            •x



                                   .z^-a